Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 1/27/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 10 and 16, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the catheter further includes a luer and a hub coupled to the proximal end and wherein an indicia is printed on the luer, the hub, the shaft, or combinations of the foregoing, as recited in claim 1; wherein said catheter further includes a luer and a hub and 3Amendment Responsive to January 13, 2021 Final Office Action Application No. 15/836,054 wherein at least one of the luer, the hub, or the shaft is color coded to indicate that the catheter is power-injectable or non-power-injectable, as recited in claim 10; or the feature of wherein said catheter further includes a luer and a hub coupled to the proximal end and wherein an indicia is printed on the luer, the hub, the shaft, or combinations of the foregoing, as recited in claim 16, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2011/0196190 to Farnan et al., which discloses a midline catheter (cannula 50; see Figs. 1 -3) comprising: a shaft (defined by tip 110 and shaft 120) defining a lumen (defined by lumens 112 and 122), said shaft (defined by tip 110 and shaft 120) having a distal end (end at distal end 142) and a proximal end (end opposite of distal end 142) wherein said distal end includes two or more opposing notches (notches 146, shown as positioned opposite one another in Figs. 2-3) thereon, each of said notches (notches 146) having an open notch distal end and an opposing notch proximal end formed as an arch (see Figs. 2-3); wherein an interior of the shaft is undivided between the proximal end of the shaft and the proximal end of each of the two or more opposing notches (see Figs. 2-3);wherein said distal end includes a radiused edge circumferentially disposed thereon (distal end 142 is shown as rounded or chamfered in Figs. 2-3), but Farnan et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783